Citation Nr: 1411863	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 9, 2010 for the award of non-service-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO/PMC) in St. Paul, Minnesota, on behalf of the Regional Office (RO) in Wichita, Kansas.

This appeal was processed, at least in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In a July 2010 administrative decision, the RO/PMC granted the Veteran's claim of entitlement to non-service-connected pension benefits, effective June 9, 2010.  Therein, the RO/PMC indicated that the claim underlying this decision was received by VA on June 9, 2010.  The Veteran perfected an appeal, claiming that he submitted a claim for non-service-connected pension in or around July or September 2009.  He further claimed that, at the time he submitted the claim for non-service-connected pension, he also submitted a claim or claims of entitlement to service connection for unnamed disabilities.

Generally, a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2013).  The only way for the Board to make a determination as to whether a claim for compensation was also a claim for non-service-connected pension is to review the actual claim submitted by the Veteran.

A review of the Veteran's paper and electronic claims file did not reveal a claim of entitlement to non-service-connected pension, dated in or around July or September 2009.  With that said, however, the evidence of record demonstrated that the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) on September 21, 2009, as was evidenced by a March 2011 statement of the case.  Specifically, in the March 2011 statement of the case, under the heading "Evidence," the RO/PMC listed a "VA Form 21-4138, Statement in Support of Claim, requesting compensation for PTSD, received September 21, 2009," as evidence associated with the record.  The actual September 21, 2009 claim was not associated with the Veteran's paper or electronic claims file.  

Additionally, review of the Veteran's electronic claims file included a letter from the Veteran's representative, dated on June 9, 2010.  In this letter, the representative indicated that the Veteran was submitting the following in support of his claim:  "527 pension" and "Comments."  The second page of this document was illegible, and there were no other documents associated with the June 9, 2010 letter.  The evidence of record was otherwise negative for a June 9, 2010 claim for non-service-connected pension benefits.

Based on the above, the Board finds that the evidence of record is incomplete.  Consequently, a remand is required in order for the RO or RO/PMC to locate and obtain the Veteran's September 21, 2009 claim of entitlement to service connection for PTSD and his June 9, 2010 claim of entitlement to non-service-connected pension, and associate them with the Veteran's paper and/or electronic claims file.

As an additional matter, the evidence of record included a document titled, "VETSNET Compensation and Pension Award," time-stamped July 1, 2010.  Under the heading, "Type of Claim," this document demonstrated that the Veteran's June 9, 2010 non-service-connected pension claim was "PMC-Reopened Pension."  Use of the word "reopened," suggests that the Veteran previously submitted a claim of entitlement to non-service-connected pension, which was denied, and that his June 9, 2010 claim reopened the issue.  However, the significance of this information was not provided in the document and, thus, the Board finds that a remand for an explanation is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO or RO/PMC must attempt to obtain the Veteran's (a) September 21, 2009 claim of entitlement to service connection for PTSD, and (b) his June 9, 2010 claim of entitlement to non-service-connected pension, and associate them with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO must provide written clarification of record as to whether the notation "PMC-Reopened Pension," located under the heading "Type of Claim," in the "VETSNET Compensation and Pension Award," time-stamped July 1, 2010, reflects the existence of a prior pension claim.  If such is indicative of the existence of a prior pension claim, the date of receipt of the prior pension claim must be identified, and a copy of the prior pension claim must be added to the record.

3.  After completing the above actions, and any other indicated development, the RO should re-adjudicate the Veteran's claim, to include consideration of any newly acquired evidence and 38 C.F.R. § 3.151(a).  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

